Title: To Benjamin Franklin from [Elizabeth Hubbart], [c. December 1756]
From: Hubbart, Elizabeth
To: Franklin, Benjamin


My Dear Papa
[c. December 1756]
Now for the Story I promised in my last; and I wish I had the nack of teling it in such a maner, as to afford you as many Hearty Laugh’s, as I have had on the Occation. You must know then, that Littel mischievous Urching Cupid, has got a mighty odd whim in his Head, he has new strung his Bow, and let fly one of his Keenest Arrows directly ame’d; at the Heart of an Old Man (our Speaker Mr. Hubbards Father) in his Eighty first Year, he Buryed his Wife about a Month ago, and has been for many years as Blind as a Beatel, yet nothing would do but he must have another Wife, well he imediately set about recolecting what Beauties he h[a]d formily seen; and giving my Mama the preferance, the Parson was set to woork to feel her Palts (no mischeif going forward but the Parson and the Deavel have a finger in the Pye you know) but they being very much Indisposed he was Obliged to think again, and after severiel Vain attempts, he at last thought of a Lady he had great hopes of! and as soon as Boux Phebus’s Nap was out, he sent for his Granson, and told him to go to the Lady, and be sure to make a low Bow and say Madam, and give his Love to her; and tell her if She would favour him with a Visset, the Chorrote should wate on her, but by no means to forget to make a low Bow, and say Madam, and I beleive he gave him a Copper to Quicken his Memory, for the arrent was so well done that the Lady wated on him in a few hours, when after a littel Conversation he was told she was going, he roas and by the help of a Servant, and his Hands Pawing about like a Cat a drowning he found the Lady Clasped her in his Arms; and they say almost stifeled her with Kisses, he beg’d She would retier with him to the Chamber, where we must leave them an hour or two—well the Lady is come down, and would you think it, they say her Capp, Hankercheif, and Apron, are very much Discompose’d. However the Preliminaries are all setteled, and they agreed to be Published the next day! the young Rogues say to prevent a greater discovery, but I beleive it was only to prevent his Hanging him self in his Garter, or some such Fattal accident, for he sent for his Son that Night, and desiered he might be put on the Clarks Book as early as possible the next Morning. His Son invain indeavoured to perswade him to defer it a littel, told him every Boy in the street was talking of it, and he thought in deacencey to his Mother’s Memory he might Stay a littel longer, beg’d he would Consider on it if it was but for one Week. He indeed Acknowledged it was too soon, but then he desiered him to Consider (now you must imagine him ringing up his Face, like a Child that has lost its Sugar Teat) that he should lose a World of Happiness with the Lady in that Time, and a Week was an Age, with a good deal more such stuf, and that Tomorrow must, and should be the Day. And so it was, the Minit they ware out Published the Parson Joyn’d their Hands, the Coulars ware display’d, and the Gun’s Fire’d, and after a Dance in the Evining, the Lambs were lade in Bed. Now I think I have given you a very perticular Account of this Courtship, and Weding, but however light we pretend to make of this affair, it may have sad Consiqunces, and from this Success of Cupids he may intirely forget us, Unless you can think of Some Stratigem to prevent it.
Adiue And beleive me with the highest Esteem and affection Dear Sir
  
    [Signature torn off]
  
PS I had forgot to tell you he has an Estate of 10000 Pounds sterling, and besides the agrement he has promised to give the Lady a thousand Pounds O[ld] Tenor every ten Years he shall Live with her, and he is but Eighty one.
